Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/20, 12/1/20, 3/11/21, 6/10/21, and 9/29/21 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “222” has been used to designate both “control” (see paragraph [0019]) and “hydraulic jack” (see paragraph [0019]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: it appears in the [0025] paragraph, line 11, the given reference “304” should be changed to – 324 – which refers to “a hydraulic cylinder.” 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4-7, 12, and 14-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Petersen et al. (6,585,455) (see PTO-892).  
RE claims 2, 7 12, and 17, Petersen et al. (6,585,455) discloses a system for performing hoisting functions and a method of operating the system, the system comprising: providing at least two members (34 and 40) (see Figs. 2, 4, and 10A) mechanically coupled together to enable relative movement between the at least two members; providing a connecting member (54) (See Fig. 4) having a first end and a second end, the connecting member coupled to a first one (34) of the at least two members and coupled to a moving member (78) (see Fig. 8A) within a second one (40) of the at least two members; and a first mechanical coupler (36 or 38) of the first one (34) of the at least two members enabling a connection to a hoist (See Fig. 2) and enabling a second mechanical coupler (62) on the second one of the at least two members to enable a riser connection (22). Note that another embodiment of Figs. 14 and 17A-18 of Petersen et al. (6,585,455) also discloses a system for performing hoisting functions and a method of operating the system, the system comprising: providing at least two members (34 and 
RE claims 4 and 14, Figs. 8A and 8B of Petersen et al. hoisting system (6,585,455) teach a hollow portion within the second one (40) of the at least two members to comprise the moving member (78).
RE claims 5 and 15, Figs. 4, 17A, and 17B of Petersen et al. hoisting system (6,585,455) show a hinge (60, 62) enabling the at least two members to be mechanically coupled together at the proximal locations of the at least two members.
RE claims 6 and 16, Fig. 18 of Petersen et al. hoisting system (6,585,455) discloses a latching feature (116, 210) to provide the second mechanical coupler on the second one of the at least two members, the latching feature to enable latching of the apparatus to the riser (22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. hoisting system (6,585,455). 
Figs. 17A and 7B of Petersen et al. hoisting system (6,585,455), as presented above, teach a shoe (164) (See Col. 9, lines 9-37) which is used as a vibration absorbent of 
a damping system within the second one (40) of the at least two members, but does not specifically provide on the first member. However, it would have been obvious to those skilled in the hoisting and lifting art to provide a damping system such as a shoe or a pad on the first member (34) of Petersen et al. hoisting system (6,585,455) preventing from damaging the system and also providing safety feature to a user. 
Allowable Subject Matter
Claims 8-11 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harrell; John ‘310 and Hooper, Robert C. ‘548 show a riser handling apparatus.
Hermann; Robert P. ‘193 discloses a marine riser handling system with grippers.
Arlt; Edward J. ‘324 shows a rise adjusting system.
Pratt; Gary V. ‘455 provides a wellbore lifting system.
Hooper, Robert C. ‘703 displays a rig drilling apparatus.
Pattillo; Lance N shows a well bore tuber support.
Lu; Mike Xiaolei and Johnson; J. Wallace show riser handlers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651